United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2205
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the Western
      v.                                 * District of Missouri.
                                         *
Thomas D. Casey,                         * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 5, 2010
                                 Filed: February 17, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      After the district court1 denied his motion to suppress a firearm seized from his
person and statements he made to police, Thomas D. Casey pleaded guilty to being
a felon in possession of a firearm, reserving the right to appeal the denial of his
suppression motion. Following sentencing and entry of judgment, Casey filed this
appeal challenging the denial of his suppression motion. We affirm.



      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable John
T. Maughmer, United States Magistrate Judge for the Western District of Missouri.
       We review the denial of a suppression motion de novo and the underlying
factual determinations for clear error. See United States v. Sallis, 507 F.3d 646, 649
(8th Cir. 2007). At the suppression hearing, the government presented evidence that
the firearm was discovered during a traffic stop, after a Peculiar, Missouri police
officer stopped the vehicle in which Casey was a passenger because its windshield
was cracked. The car’s owner received a citation under Peculiar Ordinance
§ 385.010, which prohibits the driving of a vehicle “in such defective mechanical
condition as to be reasonably likely, because of such defective mechanical condition,
to cause damage to persons or property while being so driven.”

        Based on the hearing testimony and plain language of section 385.010, we
conclude it was objectively reasonable for the officer to believe that driving a car with
a cracked windshield violated section 385.010. See United States v. Guel-Contreras,
468 F.3d 517, 521 (8th Cir. 2006) (district court’s witness credibility determinations
are virtually unassailable on appeal); United States v. Martin, 411 F.3d 998, 1001 (8th
Cir. 2005) (question is not whether driver actually violated Motor Vehicle Code, but
whether objectively reasonable police officer could have formed reasonable suspicion
that driver was committing violation; police officers are not expected to interpret
traffic laws with subtlety and expertise of defense attorney); United States v. Ramos-
Caraballo, 375 F.3d 797, 800-01 (8th Cir. 2004) (vehicle stop is reasonable if it is
supported by probable cause to believe traffic violation, however minor, has
occurred). Therefore, Casey’s argument that Missouri statutes do not prohibit
operating a vehicle with a cracked windshield is unavailing.

      Accordingly, we affirm the district court.
                     ______________________________




                                          -2-